Stacy, C. J.
The granting or refusing a continuance, which involves no question of law or legal inference, is not subject to review on appeal. C. S., 560; Dupree v. Insurance Co., 92 N. C., 418. Hence, following the course pursued in Goodman v. Goodman, 201 N. C., 808, 161 S. E., 686, and Bird v. Bradburn, 131 N. C., 488, 42 S. E., 936, the appeal will be dismissed.
Furthermore, as the record contains no statement of case on appeal, we are limited to a consideration of the judgment, the appeal itself being regarded as an exception thereto. Casualty Co. v. Green, 200 N. C., 535, 157 S. E., 797. No reason appears on the face of the record proper for disturbing the judgment.
Appeal dismissed.